DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2020, 3/12/2021, 5/11/2021, and 6/21/2022 were considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  Examiner assumes that claim 8 contains a typographical error.  Examiner suggests the following amendment: “… wherein the first gas-permeable material is more brittle than the second gas-permeable material.”   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 10, 11, 12, 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemoff et al. (US 2018/0224671, of record).
Regarding Claim 1, Lemoff discloses a contact lens to be worn on an eye (contact lens structure 500 capable to mount on a sclera of an eye, Fig. 5A, Paragraph 0052), comprising: 
a core having an outer surface that, when worn, faces outwards away from the eye (core 504 having an outer surface that exists between the core 504 and the outer air gap 512, Fig. 5A, Paragraphs 0052-0053), and an inner surface that faces towards a cornea of the eye (core 504 having an inner surface that faces inwards toward the cornea of the eye and exists between the core 504 and inner air gap 516, Fig. 5A, Paragraph 0053); and 
a gas-permeable outer covering that covers at least a portion of the outer surface of the core (See Fig. 5A, where outer layer 502 covers the core’s outer surface), the outer covering formed from a first gas permeable material having a first gas permeability (outer layer 502 and core’s 504 outer surface forms an outer air gap 512, air gap 512 receives oxygen from external environment and is diffused through outer layer 502, Paragraphs 0052-0053); 
a gas-permeable inner covering at least a portion of the core's inner surface and disposed over the cornea of the eye (inner layer 506 that allows oxygen to diffuse through inner layer 506 is under core’s inner surface and disposed over cornea of the eye, Fig. 5A, Paragraph 0054), the gas-permeable inner covering formed from a second gas permeable material having a second gas permeability different from the first gas permeability (inner layer 506 and core’s 504 forms inner air gap 516 that passes oxygen to the cornea of the eye through the inner layer 506, Fig. 5A, Paragraphs 0052-0054, core 504 contains an air shaft 514 traversing the core from the outer air gap 512 and inner air gap 516, Fig. 5A, Paragraph 0056, oxygen and air being different gasses).
Regarding Claim 2, Lemoff discloses as is set forth above and further discloses wherein the core is formed from a poly(methyl methacrylate) (PMMA) material (Paragraph 0031), and the first and second gas permeable materials are different types of rigid gas permeable (RGP) plastics (Paragraphs 0057-0058).
Regarding Claim 3, Lemoff discloses as is set forth above and further discloses wherein the first gas permeability is higher than the second gas permeability (Paragraph 0055, fifty times more permeable than conventional RGP materials).
Regarding Claim 10, Lemoff discloses as is set forth above and further discloses wherein the gas-permeable outer covering has an average thickness of no more than 100μm (Paragraph 0038, 10-300 μm).
Regarding Claim 11, Lemoff discloses as is set forth above and further discloses wherein the gas-permeable outer covering has an annular shape with a width of not more than 3mm (Paragraph 0027, diameter of optical zone is typically 2-8 mm)
Regarding Claim 12, Lemoff discloses as is set forth above and further discloses wherein: 
an inner surface of the gas-permeable outer covering (Fig. 5A, upper portion of outer air gap 502) and the core's outer surface form a first interstitial cavity (Fig. 5A, outer air gap 502) therebetween that receives oxygen from the external environment through the gas-permeable outer covering;
the gas-permeable inner covering and the core's inner surface (Fig. 5A, lower  portion of inner air gap 516) form a second interstitial cavity (Fig. 5A, inner air gap 516) therebetween that passes oxygen to the cornea of the eye through the gas-permeable inner covering; and 
the core contains one or more pathways (Fig. 5A, air shaft 514) connecting the first interstitial cavity and the second interstitial cavity allowing for oxygen flow between the first and second interstitial cavities.
Regarding Claim 19, Lemoff discloses as is set forth above and further discloses wherein the core carries an electronic payload (Paragraphs 0026-0028, Fig. 1, femtoprojector 114).
Regarding Claim 20, Lemoff discloses as is set forth above and further discloses wherein the electronic payload comprises a femtoprojector that projects images onto a retina of the eye (Paragraphs 0026-0028, Fig. 1, femtoprojector 114).
Regarding Claim 21, Lemoff discloses a contact lens to be worn on an eye (contact lens structure 500 capable to mount on a sclera of an eye, Fig. 5A, Paragraph 0052), comprising: 
a core having an outer surface that, when worn, faces outwards away from the eye (core 504 having an outer surface that exists between the core 504 and the outer air gap 512, Fig. 5A, Paragraphs 0052-0053), and an inner surface that faces towards a cornea of the eye (core 504 having an inner surface that faces inwards toward the cornea of the eye and exists between the core 504 and inner air gap 516, Fig. 5A, Paragraph 0053); and 
a gas-permeable outer covering that covers at least a portion of the outer surface of the core (See Fig. 5A, where outer layer 502 covers the core’s outer surface), the outer covering formed from a first gas permeable material having a first gas permeability (outer layer 502 and core’s 504 outer surface forms an outer air gap 512, air gap 512 receives oxygen from external environment and is diffused through outer layer 502, Paragraphs 0052-0053); wherein an inner surface of the outer covering (Fig. 5A, upper portion of outer air gap 502) and the core's outer surface form a first interstitial cavity (Fig. 5A, outer air gap 502) therebetween that receives oxygen from the external environment through the gas-permeable covering;
a gas-permeable inner covering at least a portion of the core's inner surface and disposed over the cornea of the eye (inner layer 506 that allows oxygen to diffuse through inner layer 506 is under core’s inner surface and disposed over cornea of the eye, Fig. 5A, Paragraph 0054), the gas-permeable inner covering formed from a second gas permeable material having a second gas permeability different from the first gas permeability (inner layer 506 and core’s 504 forms inner air gap 516 that passes oxygen to the cornea of the eye through the inner layer 506, Fig. 5A, Paragraphs 0052-0054, core 504 contains an air shaft 514 traversing the core from the outer air gap 512 and inner air gap 516, Fig. 5A, Paragraph 0056, oxygen and air being different gasses).
4246572 R156 wherein the inner covering and the core's inner surface Fig. 5A, lower  portion of inner air gap 516) form a second interstitial cavity (Fig. 5A, inner air gap 516) therebetween that passes oxygen to the cornea of the eye through the gas-permeable inner covering; and wherein the core contains one or more pathways (Fig. 5A, air shaft 514) connecting the first interstitial cavity and the second interstitial cavity allowing for oxygen flow between the first and second interstitial cavities.
Allowable Subject Matter
Claims 4-6, 7, 8-9,  and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the portion of the outer surface of the core that is covered by the gas-permeable outer covering is outside a central zone of the contact lens, and wherein the first gas-permeable material is at least partially opaque.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the first gas-permeable material comprises a dye.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the first gas-permeable material is more brittle than the second gas-permeable material.
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein at least one of the core's outer surface and the outer covering's inner surface comprises a patterned structure, the patterned structure has a plurality of recesses interspersed with a plurality of supports, the core and covering contact each other at the supports, and the recesses form the first interstitial cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872